Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 (along with a 132 AF/D filed by inventor Ming Miao) has been entered.
Claims 1-17 have been now canceled by applicants.
Claims 18-26 have been newly presented by applicants, and have been examined on their merits in this office action hereinafter. 
37 CFR 1.132 Affidavit/Declaration
The affidavit/Declaration by inventor Ming Miao under 37 CFR 1.132 filed on 01/18/2022 (see AF/D, pages 2-3, in particular) is sufficient to overcome the rejection of pending claims as currently amended/presented by applicants based upon the evidentiary data provided for the structural/functional features of the product-by-process as currently being claimed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Miss Na Xu (applicant’s attorney of record) on 02/07/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
	Claims 18-26 have been allowed by this Examiner’s amendment as specifically amended below:
18. (Currently Amended) A nutritional factor-conjugated glucan-based shell-core structure complex comprising: 
a glucan-based shell-core structure comprising an inner core cavity having an amorphous state and an outer shell layer having a crystalline state, 
-1,6 glycosidic bonds in an amount of 7% to 10%, and 
one or more conjugated nutritional factors included within the inner core cavity to form the nutritional factor-conjugated glucan-based shell-core structure complex, wherein the structure of the nutritional factor-conjugated glucan-based shell-core complex demonstrates increased X-ray diffraction intensity as compared to a glucan-based shell-core structure that comprises no nutritional factors,
wherein the one or more nutritional factors comprises linoleic acid, linolenic acid, or coenzyme Q10, 
wherein the percent biological stability is measured as [(100 - where CLA is conjugated linoleic acid, linolenic acid, or coenzyme Q10, 
wherein the maximum amount of peroxide generated by the CLA oxidation is equal to (c - c0)/(m x 55.84 x 2), where: c and c0 are the mass of iron in a test sample and a blank sample, respectively, and2USSN: 16/368,429Atty. Dock. No.: 3050-0077-YGHY2018-39 Response to FOA 22 Oct 2021m is mass of the CLA, 
wherein the nutritional factor-conjugated glucan-based shell-core structure complex is produced by a process of: 
(a) dissolving water-soluble spherical starch particles in a buffer solution, wherein the buffer solution has a mass concentration of the starch particles in the range of 0.5% to 3.0%; 
(b) adding the one or more nutritional factors, a glucose donor, and a glycosyltransferase to the dissolved spherical starch particles of step (a) under reaction conditions to attach glucose molecules to the outer surface of the spherical starch particles via -1,4-glycosidic bonds, thereby forming the nutritional factor-conjugated glucan-based shell-core structure comprising an inner core cavity having an amorphous state and an outer shell layer having a crystalline state; and 
(c) after performing step (b), deactivating the glycosyltransferase.
19. (Currently Amended) The nutritional factor-conjugated glucan-based shell-core structure complex of claim 18, wherein the water-soluble spherical starch particles have a molecular weight of 107 to 108 g/mol, and wherein an average particle size of the water-soluble spherical starch particles is in the range of 30 nm to 100 nm.  
20. (Currently Amended) The nutritional factor-conjugated glucan-based shell-core structure complex of claim 18, wherein the spherical starch particles are from one or more selected from the group consisting of natural plant spherical starch granules, oyster glycogen 
21. (Currently Amended) The nutritional factor-conjugated glucan-based shell-core structure complex of claim 18, wherein the solution of the water-soluble spherical starch particles is prepared first, followed by the addition of the glucose donor and the glycosyltransferase to the buffer solution, and after performing the reaction, deactivating the glycosyltransferase, centrifuging the buffer solution, and then drying the buffer solution.  
22. (Currently Amended) The nutritional factor-conjugated glucan-based shell-core structure complex of claim 21, wherein the mass ratio of the glucose donor  in the range of 1.5:1 to 5:1.  
23. (Currently Amended) The nutritional factor-conjugated glucan-based shell-core structure complex of claim 21, wherein the glucose donor 
24. (Currently Amended) The nutritional factor-conjugated glucan-based shell-core structure complex of claim 18, wherein the glycosyltransferase comprises glycogen phosphorylase and -glucose phosphorylase.  
25. (Currently Amended) The nutritional factor-conjugated glucan-based shell-core structure complex of claim 18, wherein the spherical starch particles are from soluble corn glucan.
 structure complex comprising: 
a glucan-based shell-core structure comprising an inner core cavity having an amorphous state and an outer shell layer having a crystalline state, 
-1,6 glycosidic bonds in an amount of 7% to 10%, and 
one or more conjugated nutritional factors included within the inner core cavity to form the nutritional factor-conjugated glucan-based shell-core complex, wherein the structure of the nutritional factor-conjugated glucan-based shell-core complex demonstrates increased X-ray diffraction intensity as compared to a glucan-based shell-core structure that comprises no nutritional factors, 4USSN: 16/368,429Atty. Dock. No.: 3050-0077-YGHY2018-39 Response to FOA 22 Oct 2021 
wherein the one or more nutritional factors comprises linoleic acid, linolenic acid, or coenzyme Q10, 
wherein the percent biological stability is measured as [(100 - maximum value of peroxide generated by oxidation of CLA)/100] x 100%, and where CLA is conjugated linoleic acid, linolenic acid, or coenzyme Q10, 
wherein the maximum amount of peroxide generated by the CLA oxidation is equal to (c - c0)/(m x 55.84 x 2), where: c and c0 are the mass of iron in a test sample and a blank sample, respectively, and m is mass of the CLA, 
wherein the nutritional factor-conjugated glucan-based shell-core structure complex is produced by a process of: 
(a) dissolving 1 g of water-soluble spherical starch particles into a buffer solution to yield a buffer solution with a final mass concentration of 0.5% to 3.0% of spherical starch particles;
the one or more nutritional factors, glucose-1-phosphate, and glycosyltransferase to the dissolved spherical starch particles obtained from step (a) in a proportion of 1.5 to 5 g of glucose-l-phosphate to 10 U to 180 U of the glycosyltransferase per 1 gram of the water-soluble spherical starch particles under reaction conditions that result in attachment of glucose molecules to the outer surface of the spherical starch particles via -1,4-glycosidic bonds, thereby forming the nutritional factor-conjugated glucan-based shell-core structure comprising an amorphous inner core cavity and a crystalline outer shell layer; 
(c) stirring the spherical starch particles obtained [[in]] from step (b); 
(d) incubating the dissolved spherical starch particles of step (c) at temperature of 35 0C to 40 0C and pH a period of 3 hours to 24 hours; 5USSN: 16/368,429Atty. Dock. No.: 3050-0077-YGHY2018-39 Response to FOA 22 Oct 2021 
(e) after step (d), deactivating the glycosyltransferase by heating; 
(f) centrifuging the heat treated solution to obtain a precipitate; and 
(g) vacuum drying the precipitate to obtain the nutritional factor-conjugated glucan-based shell-core structure complex 
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The product, i.e. the nutritional factor-conjugated glucan-based shell-core structure complex, as currently claimed (see amended claims 18 and 26, in particular) is deemed free of prior art, and unobvious over the cited prior art of record (see also applicant’s remarks dated 01/18/2022, pages 8-10; and 132 AF/D filed by inventor Ming Miao, pages 2-3, in particular) as the prior art fails to disclose the claimed structural features for the X-ray diffraction intensity as well as the functional limitations of the “percent biological stability” being “at least 91.4%” as recited in instant claims 18 and 26 (see applicant’s disclosure, Figure 2, and Table 2 on page 11, for instance), wherein the glucan-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 18-26 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657